1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   LOALOA SHAMOUN,                                            Case No. 19-cv-832-MMA (BLM)
12                                             Plaintiff,
                                                                ORDER DENYING AS MOOT
13   v.                                                         GOVERNMENT DEFENDANTS’
                                                                MOTION TO DISMISS AND
14   REPUBLIC OF IRAQ, EMBASSY OF
                                                                VACATING HEARING DATE
     THEREPUBLIC OF IRAQ, THE
15
     INDEPENDENT HIGH ELECTORAL
                                                                [Doc. No. 16]
16   COMMISSION, and SHEFAN KHOSHO,
17                                         Defendants.
18
19            On May 3, 2019, Loaloa Shamoun, (“Plaintiff”) filed a Complaint against the
20   Republic of Iraq (“Republic”), the Embassy of the Republic of Iraq (“Embassy”), and the
21   Independent High Electoral Commission (“Commission”) (collectively, “Government
22   Defendants”)—as well as against Shefan Khosho (“Khosho”). Doc. No. 1.1 On
23   December 2, 2019, Government Defendants filed a motion to dismiss pursuant to Federal
24   Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6). Doc. No. 16. On December
25   20, 2019, Plaintiff filed a First Amended Complaint (“FAC”). Doc. No. 17.
26
27
28   1
         All citations refer to the pagination assigned by the CM/ECF system.

                                                            1
                                                                                   19-cv-832-MMA (BLM)
1          Plaintiff has not previously amended her Complaint and has timely filed her FAC
2    within twenty-one days after service of Government Defendants’ Rule 12(b) motion. See
3    Fed. R. Civ. P. 15(a)(1)(B). Accordingly, the complaint which Government Defendants
4    seek to dismiss is no longer the operative pleading in this action, as an amended
5    complaint supersedes the original complaint. See Ramirez v. Cnty. of San Bernardino,
6    806 F.3d 1002, 1008 (9th Cir. 2015) (citing Forsyth v. Humana, Inc., 114 F.3d 1467,
7    1474 (9th Cir. 1997), overruled on other grounds by Lacey v. Maricopa Cnty., 693 F.3d
8    896, 927-28 (9th Cir. 2012)). As such, the Court DENIES AS MOOT Government
9    Defendants’ motion to dismiss and VACATES the motion hearing previously scheduled
10   for January 13, 2020.
11         IT IS SO ORDERED.
12   DATE: December 30, 2019                _______________________________________
                                            HON. MICHAEL M. ANELLO
13
                                            United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              19-cv-832-MMA (BLM)
